Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-3, 6, 12-16 and 35), in the reply filed on 17 September 2021, is acknowledged. Applicant traverses on the grounds that all of the claims share unity, because all of the claims include the same special technical feature directed to a composition comprising at least one of Propionibacterium granulosum and/or P. avidum and/or P. humerusii.  However, this is not found to be persuasive, because the further restriction of the groups (describing product, method of making the product, and method of using the product) based on lack of unity a posteriori, is determined by whether or not the particular technical feature makes a "contribution" over the prior art, …if it can be established that A is known, there is a lack of unity a posteriori, since A is not a technical feature that defines a contribution over the prior art (MPEP 1850; PCT Rule 13.2).  That is, the composition described in the claimed subject matter is not "special", in view of the reference of Braun (2008) which shows a composition comprising at least one of P. granulosum and/or P. avidum and/or P. humerusii.
The requirement is still deemed proper and is therefore made FINAL.
Claims 41-46, 57, 61, 77 and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II, there being no 
Applicant timely traversed the restriction (election) requirement mailed 19 July 2021 in the reply filed on 17 September 2021.

Status of Claims
Claims 41-46, 57, 61, 77 and 79 show incorrect status identifiers. Applicant is reminded that claims 41-46, 57, 61, 77 and 79 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 1-3, 6, 12-16, 35, 41-46, 57, 61, 77 and 79 are pending.
Claims 41-46, 57, 61, 77 and 79 are withdrawn from consideration.
	Claims 1-3, 6, 12-16 and 35 are rejected.
	Claims 12, 14, 16 and 35 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/60319, 11/07/2017, which claims benefit of 62/471,578, 03/15/2017, and claims benefit of 62/419,182, 11/08/2016.
Applicant has complied with all of the conditions for receiving the benefit of an 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 May 2019, 06 August 2019 and 10 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 06 May 2019.  These drawings are objected to.

Figures 2-6, 8-10 and 12 are objected to as failing to comply with 37 CFR 1.84(l) and (p)(3).
37 CFR 1.84(l) recites: All drawings must be made by a process which will give them satisfactory reproduction characteristics.
37 CFR 1.84(p)(3) recites: Numbers, letters, and reference characters must measure at least 0.32cm (1/8 inch) in height.
Figures 2-6, 8-10 and 12 show photographs and/or graphs which have axes and labels that are unreadable, because the text print is not clear (i.e., it is blurry or indistinct); in particular the boxed inserts, which include small and blurry text. Therefore, it is not clear if they illustrate the description of said figures as recited in the instant specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 12, 14, 16 and 35 are objected to because of the following informalities:
Claim 6 recites: “…, wherein the administration reduces the amount of porphyrins on the skin of a subject”, which should read: “…, wherein the administration reduces the amount of porphyrins on the skin of the subject.” I would consider if this is a 112b.  
Claim 12 recites: “…, the composition further comprises one or more strains of P. acnes”, which should read: “…, the composition further comprises one or more strains of Propionibacterium acnes (P. acnes)”, as the first recitation of this specific genus-species strain in the claimed subject matter. (Compare to claim 1.)
Claims 13 and 14 recite the strain “P. acnes”, which should read: “P. acnes”. That is, the strain name should be italicized. (See claim 12 and line 2 of claim 13.)
Claim 14 recites: “The method of claim 1, comprising administering at least one phage…”, which should read: “The method of claim 1, further comprising administering at least one phage…”, because claim 14 describes additional administration components not previously described. (Compare to claim 12.)
Claim 16 recites: “The method of claim 1, comprising administering an antibiotic…”, which should read: “The method of claim 1, further comprising administering an antibiotic…”, because claim 16 describes additional administration steps not previously described. (Compare to claim 12.)
Claim 35 recites: “…, wherein: (a) the composition comprises P. granulosum and wherein the P. granulosum comprises strain HL078PG1 and/or HL082PG1, (b) the composition comprises P. avidum and the wherein the P. avidum comprises strain HL063PV1, HL083PV1 or HL307PV1, or a combination thereof, (c) the composition comprises P. humerusii and wherein the P. humerusii comprises strain HL044PA1, (d) a combination of (a) and (b), (e) a combination of (a) and (c), (f) a combination of (b) and (c), or (g) a combination of (a), (b), and (c)”, which should read: “…, wherein: (a) the composition comprises P. granulosum, wherein the P. granulosum comprises strain HL078PG1 and/or HL082PG1; (b) the composition comprises P. avidum, wherein the P. avidum comprises strain HL063PV1, HL083PV1 or HL307PV1, or a combination thereof; (c) the composition comprises P. humerusii, wherein the P. humerusii comprises strain HL044PA1; (d) a combination of (a) and (b); (e) a combination of (a) and (c); (f) a combination of (b) and (c); or (g) a combination of (a), (b), and (c).”  That is, semicolons should separate the various composition descriptions to avoid confusion in view of the multiple use of commas in the claim, and the conjunctions should be removed for the same reason.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 35 is rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

            The invention employs the specific strains of Propionibacterium granulosum strains HL078PG1 and/or HL082PG1; Propionibacterium avidum strains HL063PV1, HL083PV1 and/or HL307PV1; and/or Propionibacterium humerusii strain HL044PA1. It is not clear if the written description is sufficiently repeatable to avoid the need for deposits.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
            There is no indication that deposits were made in this application as filed, because there is no recitation of said deposits in the instant specification nor in the disclosure, in general.  Deposits for specifically-claimed microorganism strains need to meet all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
            A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

            Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
It is noted that both Budapest Treaty and non-Budapest Treaty deposits must provide assurances that:
(1) Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
(2) Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.

            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

	It is noted that Applicants have failed to comply with the directive for a Biological Deposit, as stipulated in the bold numbered entries above, regarding averment that restrictions on availability of deposited material will be removed upon the granting of a patent. Nor has a statement been made (if applicable) that avers that the deposit was accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977).	 Deposit information has not been referred to in the body of the specification.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 12 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Huang (International Patent Application Publication No. WO 2015/106175 A1).

Huang addresses the limitations of claims 1, 2, 3, 6 and 12.
Regarding claims 1, 2, 3, 6 and 12, Huang discloses a treatment of skin disease and disorders, as well as the prevention or treatment of acne. In one embodiment, a topical probiotic composition is provided that is capable of producing or maintaining skin microbiome balance (Abstract). In one embodiment, a topical probiotic composition is provided that comprises a plurality of probiotic commensal skin bacteria. The probiotic commensal skin bacteria can be a Propionibacterium species, such as P. acnes, P. granulosum or P. avidum or any combination thereof (pg. 7, para. [0020] thru pg. 8, cont. para. [0020] [Claim 12]). The term ‘topical’ can include administration to the skin externally, as well as, as a shallow injection (e.g., intradermally and intralesionally) as described in the Examples) (pg. 20, para. [0067]). Inflammation is associated with acne (pg. 23, para. [0081] [Claim 2] [Claim 1- A method of treating or preventing a skin disease or skin aging in a subject, comprising administering a composition comprising Propionibacterium granulosum (P. granulosum) and/or Propionibacterium avidum (P. avidum), or a combination thereof, to the subject] [Claim 3- acne]).
Regarding claim 6, it is noted that the determination of whether a ‘wherein’ clause is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) (MPEP 2111.04). (See also MPEP 2112.02 (I) and (II).)
	Therefore, the claim is interpreted to mean that administering a composition comprising P. granulosum, P. avidum or P. humerusii) or a combination thereof, as recited in claim 1, (inherently) results in a reduction in the amount of porphyrins on the skin of the subject. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-3, 6, 12 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Huang (International Patent Application Publication No. WO 2015/106175 A1) in view of Song et al. ((2011) J. Dermatol. 38: 667-673).  

Huang addresses the limitations of claims 1, 2, 3, 6 and 12, in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above.

Huang does not specifically show: 1) administering an antibiotic to the subject [Claim 16]. 

	Huang further teaches that many antibiotics have been used for treatments of acne vulgaris (pg. 36, para. [0129]).
	Regarding claim 16, Song et al. teaches that Propionibacterium acnes plays an important role in the development of acne, and inflammatory lesions are improved by antibiotics. A study was conducted to investigate the isolation rate of P. acnes and to evaluate its antibiotic susceptibility to widely used antibiotics to treat acne in Korea. Isolated P. acnes was measured for minimum inhibitory concentration (MIC) of tetracycline, doxycycline, minocycline, erythromycin and clindamycin using an Epsilometer test. The mean MIC of tetracycline, minocyclines, doxycycline, clindamycin and erythromycin were all below the breakpoint of antibiotic resistance. Antibiotic resistance of P. acnes is still low in Korea (pg. 667, Abstract). The topical or systemic antibiotics should be used in the short term in one regimen, for a maximum of 6 months, in order to avoid the development of antibiotic resistant strains of P. acnes (pg. 672, column 1, para. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating or preventing a skin disease or skin aging in a subject, by administering a composition comprising Propionibacterium granulosum, Propionibacterium avidum, and/or Propionibacterium acnes, as shown by Huang, as applied to claims 1-3, 6, and 12 above, by administering an antibiotic to the subject [Claim 16], as shown by Song et al. and suggested by Huang, with a reasonable expectation of success, because Huang teaches that antibiotics have historically been recognized as being a treatment for acne, and Song et al. shows that acne vulgaris caused by P. acnes can be effectively treated by several different types of antibiotics (MPEP 2143 (I)(A,G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Song et al. shows that antibiotics can be effectively used at a(n) MIC that is below the breakpoint for antibiotic resistance to eliminate P. acnes, and that, used short term, can still be used to effectively treat the skin disease acne vulgaris. That is, even in view of the concern with regard to the development of antibiotic-resistant strains of Propionibacterium acnes, as taught by Huang and Song et al., antibiotic use is still an effective treatment against acne, if used in the short term. Therefore, one of ordinary skill in the art would have been motivated to have incorporated an antibiotic into the method and composition, as shown by Huang, because it would improve the efficacy and, therefore, the therapeutic outcome, with regard to the treatment of acne caused by P. acnes.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
Claims 13-15 and 35 are rejected under 35 U.S.C. §103 as being unpatentable over Huang in view of Song et al., as applied to claims 1-3, 6, 12 and 16 above, and further in view of Li et al. (International Patent Application Publication No. WO 2013/142378; cited on the IDS submitted 06 May 2019). 

Huang in view of Song et al., as applied to claims 1-3, 6, 12 and 16 above, do not show: 1) the P. acnes strain comprises a RT1, RT2, RT3, or RT6 strain of P. acnes, or a combination thereof [Claim 13]; 2) administering at least one phage against a strain of P. acnes to the subject [Claim 14]; 3) the phage targets a strain of P. acnes comprising RT4, RT5, RT7, RT8, RT9 or RT10, or a combination thereof [Claim 15]; and 4) a composition comprising specific strains, including (a) the composition comprises P. granulosum and wherein the P. granulosum comprises strain HL078PG1 and/or HL082PGL [Claim 35].

Li et al. addresses the limitations of claims 13, 14, 15  and 35, and provides motivation for incorporating a commensal strain of P. acnes into a composition for treating skin disorders, as shown by Huang, comprising genotypic ribotypes that are found in healthy individuals, by way of addressing the limitations of claims 13, 14, 15 and 35.
	Li et al. shows a method for treating acne comprising administering an effective amount of a probiotic that comprises at least one strain of P. acnes that is associated with healthy or normal skin (pg. 23, lines 3-6 [nexus to Huang] [method of treating or preventing acne by administering a composition comprising P. acnes]).
	Regarding claim 13, to evaluate the genomic diversity of P. acnes as an important skin commensal at the strain level, the genomes of 69 sequenced P. acnes strains were analyzed. Among them, 67 P. acnes strains were isolated from the skin of healthy individuals and acne patients (pg. 69, lines 11-16). 16S rRNA ribotypes RT1, RT2 and RT3 were the most abundant and found in both healthy individuals and acne patients, while RT6 was mostly found in healthy individuals. No genomes of RT4 and RT8 were available (pg. 71, lines 1-21). The described invention provides a method for treating acne comprising: administering an effective amount of a probiotic that comprises at least one strain of P. acnes that is associated with healthy or normal skin on its 16S rDNA, said strain being an RT6 strain (pg. 6, lines 17-22 [Claim 13- RT6]).
 	Regarding claims 14 and 15, the described invention provides a method for the personalized treatment of acne comprising determining the strain(s) of acne affecting
a subject and administering to said subject an effective amount of at least one phage
specifically directed to said strain(s). For example, the subject may be treated with
phage directed against an RT4 strain, an RT5 strain, an RT7 strain, and an RT8 strain, an RT9 strain, and/or an RT10 strain (pg. 24, lines 10-15).
	Regarding claim 35, all of the strains harboring RT4, RT5 and RT8 show sensitivity or susceptibility (S) to all of the phages, as shown in Table 5. On the other hand, acne patients may be treated with the Propionibacterium strains that are listed in Table 5 which show resistance to the phage (pg. 128, lines 1-3). Table 5 lists strain HL078PG1 (P. granulosum) (pg. 129, Table 5, last entry, and legend).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating or preventing a skin disease or skin aging in a subject, by administering a composition comprising Propionibacterium granulosum, Propionibacterium avidum, and/or Propionibacterium acnes, as shown by Huang in view of Song et al., as applied to claims 1-3, 6, 12 and 16 above, by administering a composition comprising: 1) P. acnes strains which contain 16S rRNA/rDNA ribotypes, such as RT1, RT2, RT3 or RT6 [Claim 13]; 2) phage which target 16S rRNA/rDNA ribotypes RT4, RT5, RT7, RT8, RT9 or RT10 [Claims 14 and 15]; and 3) P. granulosum strain HL078PG1 [Claim 35], as shown by Li et al., with a reasonable expectation of success, because Li et al. shows a method for treating and/or preventing the skin disease acne by administering a composition comprising various (commensal) Propionibacterium strains, which is the method and composition, as shown by Huang (MPEP 2143 (I)(A,G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Li et al. teaches that P. acnes and P. granulosum are microbiome representatives which are found in the pores of individuals with normal skin, and that P. acnes dominates this microbiome (pg. 36, lines 23-25 thru pg. 37, lines 1-10). Therefore, one would have been motivated to have administered those P. acnes strains that are considered, by RNA/DNA typing, “healthy” strains, so as to encourage the overpopulation of the skin microbiome with said healthy strains, which would competitively help to prevent the growth and expansion of “non-healthy” or acne-causing P. acnes strains. In addition, Li et al. shows that certain haplotype (non-healthy) Propionibacterium strains are identified as strains that can be specifically targeted by bacteriophage. Therefore, the incorporation of the above described Propionibacterium strains (which are resistant to phage infection) would improve the efficacy and, therefore, the therapeutic value with regard to the method and composition, shown by Huang. The composition would be more efficacious, if phage targeting the non-healthy Propionibacterium strains, was also incorporated into the composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3 and 35, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 17 and 18 of copending Application No. 16/935,899.

The claimed subject matter of instant Application No. 16/347,706 is:
A method of treating or preventing a skin disease or skin aging in a subject, comprising administering a composition comprising Propionibacterium granulosum (P. granulosum), Propionibacterium avidum (P. avidum) or Propionibacterium humerusii (P. humerusii), or a combination thereof, to the subject. The skin disease is an inflammatory skin disease, which includes acne, aging, inflammation, rosacea, or Porphyria Cutanea Tarda (PCT), or a combination thereof. The composition comprises P. avidum, wherein the P. avidum strain comprises HL063PV1, HL083PV1 or HL307PV1.

The claimed subject matter of copending Application No. 16/935,899 is:
A method of treating or preventing a disease in a subject in need thereof, comprising administering a composition comprising a Propionibacterium bacterium that comprises Locus 4 to the subject. The Propionibacterium bacterium is P. avidum, wherein the Propionibacterium avidum is P. avidum strain HL083PV1 or HGH0353. The disease is a skin disease associated with inflammation, which includes atopic dermatitis, psoriasis, or acne.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, because the method of treating or preventing a disease, which is a skin disease, by administering a Propionibacterium strain, which can be P. avidum strain HL083PV1, described in copending Application No. 16/935,899, anticipates the method of treating or preventing a skin disease or skin aging in a subject by administering a composition comprising Propionibacterium avidum strain HL083PV1, described in instant Application No. 16/347,706.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651